Citation Nr: 1027958	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a stroke.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to service connection for a cervical spine 
disorder.  

5.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  

6.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD and assigned 
a 10 percent rating effective February 2007; and denied service 
connection for a skin disorder, heart disorder, spinal disorder, 
stroke, and left rotator cuff disorder.  

The issues of service connection for a skin disorder to include 
secondary to herbicide exposure and entitlement to an increased 
rating for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, service connection for 
coronary artery disease, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the planned 
final regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  


FINDINGS OF FACT

1.  A stroke is not attributable to service.  

2.  A left shoulder disorder is not attributable to service.  

3.  A cervical spine disorder is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a stroke 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303(c), 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in March 2007 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above, as well as that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, in accordance with Dingess.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  The Board 
acknowledges that, to date, VA has neither afforded the Veteran 
an examination, nor solicited a medical opinion regarding a 
stroke or left shoulder or cervical spine condition.  However, no 
VA examination is necessary to satisfy the duty to assist in this 
case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a decision 
on a claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence for 
the Secretary to make a decision.  Id. As discussed below, there 
is no competent evidence showing that the Veteran's left shoulder 
disorder, cervical spine disorder, or stroke residuals are 
associated with his military service.  The Veteran has not 
reported suffering an injury to his left shoulder or neck or any 
stroke symptoms during service.  There are no complaints or 
findings pertaining to a stroke or to the left shoulder or neck 
in the service treatment records.  The claimed disabilities were 
first identified over 30 years after the Veteran's separation 
form service.  Nor has the Veteran reported suffering from 
continuity of symptomatology related to any of these disabilities 
since service.  In such circumstances, there is no duty to obtain 
a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.



Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

On his entrance examination in March 1964, the Veteran did not 
indicate that he had a cervical spine or left shoulder 
disability.  On physical examination, the Veteran's neck, spine, 
upper extremities, musculoskeletal, and neurological systems were 
noted to be normal.  There was no inservice treatment for neck, 
left arm, or any neurological abnormality, disease, or injury.  
On separation examination in January 1967, the Veteran denied 
having any arthritis or rheumatism; bone, joint, or other 
deformity; lameness; painful or trick shoulder; or recurrent back 
pain.  Likewise, all clinical findings were normal for the spine, 
neurological system, and left upper extremity.  

VA records dated in the 2000s reflect a report of the Veteran 
that he had a left shoulder disability diagnosed as complex 
regional pain syndrome and left rotator cuff status post surgery.  
In addition, as noted above, it was noted in the records that the 
Veteran suffered a cerebrovascular accident in 2001.  

Private records further show that in June 2002, the Veteran 
underwent a cervical magnetic resonance imaging (MRI) which 
revealed stenosis and cord compressions at C5-6 and C6-7.  In 
June 2002, the Veteran was seen by Kevin A Vaught, M.D., for 
spasms and odd sensory complaints in the left shoulder, arm, and 
hand, which had existed for 2-3 months.  The recent MRI results 
were noted.  It was also noted that x-rays showed multilevel 
cervical spondylosis.  The physician later provided an opinion 
that the Veteran would likely need a C4-5, C5-6, and C6-7 
anterior cervical discectomy and fusion with plating.  

In September 2003, the Veteran underwent surgery for spinal 
stenosis, having cervical laminectomies and fusion.  It was noted 
that the Veteran's complaints were secondary to congenital and 
spondylytic cervical stenosis of C4-C7.  He continued to receive 
post-operative treatment.  Thereafter, the Veteran also underwent 
left rotator cuff surgery.  He then continued to receive post-
operative treatment for the left shoulder and neck shoulders.  In 
October 2004, the Veteran was experiencing left scapular pain and 
underwent a cervical myelogram.  However, the Veteran was unable 
to tilt his head back for the examination.  Therefore, a 
computerized tomography (CT) was taken which revealed extensive 
post-operative changes of the cervical spine, status post C4 
through C7 laminectomy with posterolateral stabilization; facet 
arthopathy with some mild left neuroforaminal stenosis at C2-3 
and C3-4; and cervical spondylosis at C3-C7 with broad based 
osteophytes of the cerebral body endplates.  The Veteran 
thereafter continued to receive treatment and participated in 
physical therapy.  

In February 2007, the Veteran underwent a selective nerve root 
block of left C4 for relief of left C4 radiculopathy.  
Thereafter, he had additional similar procedures for relief of 
the cervical radiculopathy, status post cervical laminectomy and 
fusion.  

In 2007, the Veteran was treated by Scott C. Dulebohn, M.D., for 
neck and left upper extremity pain.  In May 2007, he underwent a 
C3-4 discectomy; a C3-4 arthrodesis; and a C3-4 anterior 
instrumentation.  The Veteran thereafter continued to receive 
treatment for his neck and left upper extremity.

Here, the Veteran has made no specific allegations regarding his 
service connection claims.  Rather, it is implied that he 
contends that the claimed disorders were incurred in, aggravated 
in, or otherwise related to service.  

There is no competent evidence showing that the Veteran's left 
shoulder disorder, cervical spine disorder, and/or stroke 
residuals had their onset during active service or are related to 
any in-service disease, event, or injury.  The Veteran has not 
reported suffering an injury to his left shoulder or neck during 
service; nor has he reported having any left shoulder, neck, or 
stroke symptoms during service.  There are no complaints or 
findings pertaining to a stroke or to the left shoulder or neck 
in the service treatment records.  The claimed disabilities were 
first identified over 30 years after the Veteran's separation 
from service.  The Veteran has not reported suffering from 
continuity of symptomatology related to any of these disabilities 
since service, and there is no medical opinion relating any of 
the claimed disabilities to the Veteran's active service.  

Certain chronic disabilities, including arthritis, brain 
hemorrhage, and brain thrombosis, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service. 38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, there is no competent evidence showing that the Veteran 
was diagnosed with arthritis or a stroke during the first year 
following separation from service.  Again, these disabilities 
were not diagnosed until more than 30 years after service.  
Therefore, service connection on a presumptive basis is not 
warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In view of the foregoing, the Board finds that the preponderance 
of the evidence in this case is against the Veteran's claims for 
service connection for a left shoulder disorder, a cervical spine 
disorder, and residuals of a stroke.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so 
evenly balanced so as to allow for application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).  Accordingly, the Veteran's claims 
for service connection are denied.


ORDER

Service connection for residuals of a stroke is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a cervical spine disorder is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

In the May 2010 informal hearing presentation, the Veteran's 
representative indicated that the Veteran had been treated for 
skin cancer involving lesion(s) on the left ear.  The VA records 
discussing preliminary treatment in April 2008 are of record, but 
the representative indicated that there was subsequent treatment 
and requested that the Veteran's records from his non-VA fee 
basis provider be obtained.  When reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them.  See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  The subsequent VA and fee 
basis records should be obtained in compliance with VA's duty to 
assist.  

In addition, since this matter is being remanded, the Board finds 
that a VA examination should be conducted to determine if any 
current skin disorder is related to service.   See 38 C.F.R. § 
3.159(c)(4)(i).  With respect to the claim for a higher rating 
for PTSD, the Board also finds that a current VA examination is 
warranted to clarify the extent of social and industrial 
impairment associated with the Veteran's PTSD, as opposed to any 
nonservice-connected psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records related to his skin and PTSD from 
the VA Medical Center Mountain Home, dated 
from June 2008 forward.  

2.  After securing the appropriate medical 
release, obtain and associate with the 
claims file copies of all clinical records, 
of the Veteran's treatment by his fee-basis 
provider for treatment of skin cancer or 
other skin abnormality.  

3.  Thereafter, schedule the Veteran for a 
VA skin examination.  Any indicated tests 
should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current skin disorder had its 
clinical onset during the Veteran's active 
service or is related to any in-service 
disease, event, or injury, to include 
herbicide exposure.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Schedule the Veteran for a VA 
psychiatric examination. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests and studies are to be 
conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his social 
and occupational adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV) and 
explain the significance of the score.

If other psychiatric disorders are 
identified (i.e., mood disorder), the 
examiner should attempt to disassociate 
symptoms related to PTSD from the unrelated 
disorder(s).

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Review the examination reports obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.  

6.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If the claim(s) remains denied, 
the Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


